Title: To John Adams from Henry Knox, 7 November 1792
From: Knox, Henry
To: Adams, John



Sir.
War Department, 7th. November 1792.

In obedience to the directions of the President of the United States, I have the honor to submit to the Senate & House of Representatives, the following papers on the subject of Indian affairs—To wit:
1st: A statement of the measures taken and the overtures made, to procure a Peace with the Indians North west of the Ohio—
2ndly. Information received relatively to the pacific adventures, and the dispositions of the Indians North-west of the Ohio—
3dly. A statement of the measures which have been taken to conciliate and quiet the Southern Indians—
4hly. Information received relatively to the dispositions of the Southern Indians, and the causes of the hostilities of part of the Cherokees and Creeks—
5hly. A statement of the Troops in the service of the United States—
It is humbly suggested that the public good requires, that a number of these papers be considered as confidential—
I have the honor to be, / With great respect / Your most obedt. / hume Servant.

H KnoxSecy of War.